MEMORANDUM **
Paul D.S. Edwards appeals pro se the district court’s summary judgment in favor of defendants in his action alleging violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., and various state laws. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Delta Savings Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment to defendants because Edwards failed to raise a genuine issue of material fact as to whether defendants’ validation of debt notice mailed to Edwards on November 20, 2002, violated 15 U.S.C. § 1692g. See 15 U.S.C. § 1692g; Mahon v. Credit Bureau, 171 F.3d 1197, 1202 (9th Cir.1999).
The district court also properly granted summary judgment to defendants on Edwards’ claim that defendant Davis did not provide him with the mini-Miranda warning at the beginning of the telephone conversation. See 15 U.S.C. § 1692e(11) (mini-Miranda warning must be given during the initial written communication with consumer).
Edwards’ remaining contentions are unpersuasive.
AFFIRMED.
GRABER, Circuit Judge, concurring in part and dissenting in part.
GRABER, Circuit Judge.
In my view there is a genuine issue of material fact concerning the November 20, 2002, notice, so I would reverse summary judgment on the first claim.
In all other respects, I concur.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.